DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The “Cross-Reference To Related Applications” section of the disclosure refers to multiple copending applications without any filing date.  Furthermore, a cursory search to Attorney Docket numbers did not reveal any published documents related to referred copending applications.  
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recite “the heating element” and it’s dependendent on claim 9.  However, claim 9 does not recite a heating element.  Claim 10 recites a heating element.  For purpose of prosecution, examiner treated claim 11 as it depends on claim 10.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 contains the trademark/trade name “Pyromark” and “Nextel Valvet”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A protective coating and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Juntaro et al. (EPO Translation of JP2015203589 hereinafter Juntaro) in view of Wang et al. (2011/0108545 hereinafter Wang) and Weisenberger (2012/0060826).
	Regarding claims 1, 12, Juntaro teaches a cavity blackbody radiation source comprising [0012]: a blackbody radiation cavity comprising an inner surface [0012]; and a carbon nanotube (CNT) layer located on the inner surface [0012] (CNT can be formed on a film and transferred [0015]), wherein the carbon nanotube layer comprises a plurality of carbon nanotubes [0015].
	However, Juntaro does not teach a black lacquer located on the inner surface and a plurality of microporous.
	Wang teaches CNT film formed with entangled structures with micropores [23, 24].
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include CNT with microporous structure as taught by Wang since applying known technique to a known CNT for improvements to yield predictable results.  Furthermore, Wang teaches micropores are inherently formed when adjacent CNT films is larger than 0 degrees [0023].  

	However, the combination (Juntaro modified by Wang) does not teach a black lacquer located on the inner surface.
	Weisenberger teaches applying a vinyl ester (a varnish equivalent) in between a flexible substrate and carbon nanotube array [0026].
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a vinyl ester (varnish) layer as taught by Wisenberger to assist in holding the carbon nanotubes.  

With respect to claim 2, Juntaro teaches the carbon nanotube layer comprises at least one carbon nanotube film (CNT can be formed on a film and transferred [0015]).  

Regarding claim 3, Juntaro does not teach the at least one carbon nanotube film is a drawn carbon nanotube film, a flocculated carbon nanotube film or a pressed carbon nanotube film.  
Wang teaches carbon nanotube film is a drawn carbon nanotube film [0023] or a flocculated carbon nanotube film [0024].
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include drawn CNT films as taught by Wang since applying known techniques to a known method of forming CNT films to yield predictable result.  Furthermore, it is a product by process claim, though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).

With respect to claim 4, Junatro does not  teach the carbon nanotube layer comprises at least two carbon nanotube films stacked with each other, and the at least two carbon nanotube films comprises 
Wang teaches the carbon nanotube layer comprises at least two carbon nanotube films stacked with each other [0023], and the at least two carbon nanotube films comprises at least two films of the drawn carbon nanotube film [0023], the flocculated carbon nanotube film [0024], and the pressed carbon nanotube film [0025].  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include drawn CNT films as taught by Wang since applying known techniques to a known method of forming CNT films to yield predictable result.  

Regarding claim 5, Junatro does not teach the drawn carbon nanotube film comprises a plurality of carbon nanotubes, and the plurality of carbon nanotubes are arranged substantially along a same direction.  
Wang teaches drawn carbon nanotube film comprises a plurality of carbon nanotubes [0023], and the plurality of carbon nanotubes are arranged substantially along a same direction (parallel [0018]).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include drawn CNT films as taught by Wang since applying known techniques to a known method of forming CNT films to yield predictable result.  

With respect to claim 6, Junatro does not teach the pressed carbon nanotube film comprises a plurality of carbon nanotubes, and the plurality of carbon nanotubes are isotropically arranged along a same or different directions.  
Wang teaches the pressed carbon nanotube film comprises a plurality of carbon nanotubes [0025], and the plurality of carbon nanotubes are isotropically arranged along a same or different directions (parallel [0018] isotropic [0024]).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include drawn CNT films as taught by Wang since applying known techniques to a known method of forming CNT films to yield predictable result.  

Regarding claim 7, Junatro does not teach the flocculated carbon nanotube film comprises a plurality of carbon nanotubes, and a network structure (twisted or untwisted [0028], segments [0026]) is formed by the plurality of carbon nanotubes entangled with each other by Van der Waals forces [0026] .  
Wang teaches the flocculated carbon nanotube film comprises a plurality of carbon nanotubes, and a network structure is formed by the plurality of carbon nanotubes entangled with each other by Van der Waals forces [0026].  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include drawn CNT films as taught by Wang since applying known techniques to a known method of forming CNT films to yield predictable result.  

With respect to claim 8, Junatro teaches the carbon nanotube layer is adhered to the inner surface without using an adhesive (surface treated with CNTs [0015]).  

Regarding claim 10, Junatro teaches the blackbody radiation cavity comprises a heating source outside of outer surface [0006].
However, Junatro does not teach the cavity blackbody radiation source comprises a heating element wrapped or wound around the outer surface of the blackbody radiation cavity.  
Wang teaches a CNT heating element wrapped or wound around the outer surface of a substrate [0015].
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include heating element integral part of the blackbody source as taught by Wang as an engineering choice.  (MPEP 2144.01 V)
With respect to claim 11, Junatro does not teach the heating element comprises a carbon nanotube structure, a first electrode and a second electrode, the first electrode and the second electrode are located on a surface of the carbon nanotube structure and spaced apart from each other.
However, Wang teaches the heating element comprises a carbon nanotube structure [0015], a first electrode and a second electrode, the first electrode and the second electrode are located on a surface of the carbon nanotube structure and spaced apart from each other [0015].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Juntaro et al. (EPO Translation of JP2015203589 hereinafter Juntaro) in view of Wang et al. (2011/0108545 hereinafter Wang) and Weisenberger (2012/0060826) as applied to claim 1, further in view of Krellner (2008/0128603).
Regarding claim 9, the combination (Junatro modified by Wang and Weisenberger) does not teach a material of the blackbody radiation cavity is hard aluminum material, aluminum alloy material or oxygen-free copper.  Junatro teaches blackbody furnaces are made of metal [0011].
Krellner teaches a material of the blackbody radiation cavity is hard aluminum material (IR calibration cylinder body: [0018]).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include aluminum cavity as taught by Krellner to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 


Allowable Subject Matter
Method Claims 13-18 are allowed.
The prior arts in combination do not teach a method steps of providing a blackbody radiation cavity’s inner surface with coating of black lacquer, providing a carbon nanotube layer on a surface of a support structure and wrapping the nanotube structure with the support to form a tubular structure, inserting the carbon nanotube tubular structure on the inner surface of the blackbody radiation cavity, and removing the support.
Conclusion
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Shih et al. (2014/0320756) teaches a curved flexible nanotube based touch panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855